USCA4 Appeal: 21-1330      Doc: 23         Filed: 05/18/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-1330


        GILBERTO DE JESUS ALBANEZ SANDOVAL,

                             Petitioner,

                      v.

        MERRICK B. GARLAND, Attorney General,

                             Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: March 10, 2022                                         Decided: May 18, 2022


        Before HARRIS, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


        Petition dismissed in part and denied in part by unpublished per curiam opinion.


        ON BRIEF: Evan J. Law, GAYHEART & WILLIS, P.C., Culpeper, Virginia, for
        Petitioner. Brian M. Boynton, Acting Assistant Attorney General, Derek C. Julius,
        Assistant Director, Katherine S. Fischer, Trial Attorney, Office of Immigration Litigation,
        Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
        Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1330       Doc: 23         Filed: 05/18/2022      Pg: 2 of 3




        PER CURIAM:

               Gilberto de Jesus Albanez Sandoval, a native and citizen of El Salvador, petitions

        for review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

        from the Immigration Judge’s (IJ) decision denying his applications for asylum and

        withholding of removal. We have reviewed the record, including the transcript of Albanez

        Sandoval’s merits hearing before the immigration court and all supporting evidence. We

        conclude that we lack jurisdiction to review the IJ’s finding, affirmed by the Board, that

        Albanez Sandoval’s asylum application is time-barred and that no exception excused the

        untimely filing. See 8 U.S.C. § 1158(a)(3); Salgado-Sosa v. Sessions, 882 F.3d 451, 459

        (4th Cir. 2018).

               We likewise find that we lack jurisdiction to review the denial of withholding of

        removal, where Albanez Sandoval failed to exhaust, before the Board, a dispositive,

        independent basis cited by the IJ for denying relief.          An alien must exhaust “all

        administrative remedies available to the alien as of right” before filing a petition for review

        of a final order of removal. 8 U.S.C. § 1252(d)(1). An alien who fails to raise a particular

        claim before the Board fails to exhaust that claim. See Tiscareno-Garcia v. Holder, 780

        F.3d 205, 210 (4th Cir. 2015). This court has “no authority” to consider issues not raised

        before the Board. Cedillos-Cedillos v. Barr, 962 F.3d 817, 823 n.3 (4th Cir. 2020); see

        also Cabrera v. Barr, 930 F.3d 627, 631 (4th Cir. 2019) (stating that “when a petition

        contains an argument that has never been presented to the [Board] for consideration, [this

        court] lack[s] jurisdiction to consider it even if other arguments in the petition have been

        exhausted”).

                                                      2
USCA4 Appeal: 21-1330      Doc: 23        Filed: 05/18/2022     Pg: 3 of 3




              Finally, Albanez Sandoval contends that the IJ violated his due process rights by

        improperly continuing with his July 13, 2020, hearing after it was revealed that he had

        tested positive for COVID-19 and had flu-like symptoms. To establish a due process

        violation during removal proceedings, an alien must show: (1) “that a defect in the

        proceeding rendered it fundamentally unfair and (2) that the defect prejudiced the outcome

        of the case.” Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008). The record discloses

        that the IJ questioned Albanez Sandoval about how he was feeling and whether he was able

        to fully participate in his hearing and that Albanez Sandoval responded affirmatively.

        Counsel stated that she had no concerns about going forward and did not request a

        continuance. Moreover, there is no indication that the outcome of the hearing was

        prejudiced. We therefore find this claim to be unavailing.

              Accordingly, we dismiss in part, and deny in part, the petition for review. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                      PETITION DISMISSED IN PART AND DENIED IN PART




                                                    3